Citation Nr: 0938386	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
condition.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1980 to November 
1983 and subsequent Reserves service including periods of 
ACDUTRA and INACDUTRA.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran participated in a video conference hearing with 
the undersigned Veterans Law Judge in March 2007.  A 
transcript of that proceeding has been associated with the 
Veteran's claims file.

In May 2007, the Board remanded the Veteran's claim for 
additional development.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  A bilateral knee condition was not manifest during the 
Veteran's active service from November 1980 to November 1983 
and it is not shown to have developed as a result of an 
established event, injury, or disease during active or 
ACDUTRA service nor as a result of an injury during INACDUTRA 
service.






CONCLUSION OF LAW

The Veteran's bilateral knee condition was not incurred in or 
aggravated by active service, ACDUTRA, or INACDUTRA nor may 
it be presumed to be related to active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R.      
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in January 2003, 
prior to the rating decision on appeal.  Thus, the timing 
requirements of Pelegrini have been satisfied.   

In the January 2003 notification letter, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for a bilateral knee 
condition.  The RO also explained what information and 
evidence she must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the aforementioned notification letter 
did not notify the Veteran as to the assignment of disability 
ratings and effective dates prior to the rating decision on 
appeal.  However, the Veteran was provided notice in May 2007 
regarding the assignment of disability ratings and effective 
dates.  The claim was readjudicated in March 2009 and, 
therefore, any timing errors are rendered moot.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as signified in a statement of the case or 
SSOC, is sufficient to cure a possible timing defect).

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notification 
letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims file, as well as all relevant private and VA treatment 
records.  Further, in accordance with the May 2007 remand 
directives, the RO requested the Veteran's personnel records 
from the National Personnel Records Center and verified the 
Veteran's dates of service.  The Veteran was also afforded a 
VA examination in April 2008.  The examiner reviewed the 
pertinent medical records, performed a thorough examination 
of the Veteran, and considered the Veteran's statements 
regarding her bilateral knee condition.  Barr v. Nicholson,       
21 Vet. App. 303, 305 (2007).  As such, a remand for an 
additional VA examination is not necessary.  

Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claim, and the 
Veteran has not indicated that she has any additional 
evidence or information to provide in support of her claim.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002);       38 
C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002);        38 C.F.R. § 3.303 (2008).  VA law provides that 
active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24) (West 2002); 38 C.F.R.          § 3.6(a), (d) 
(2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes. 38 C.F.R. § 
3.6(c)(1) (2008).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993). VA's General 
Counsel has held that it was the intention of Congress when 
it defined active service in 38 U.S.C.A. § 101(24) to exclude 
inactive duty training during which a member was disabled or 
died due to nontraumatic incurrence or aggravation of a 
disease process.  VAOPGCPREC 86-90 (Jul. 18, 1990).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of                   38 U.S.C.A. §§ 
1111 and 1131 (presumption of soundness), 3.306 (presumption 
of aggravation of a chronic pre-existing disease), and 38 
C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence 
for certain disease) for the periods of ACDUTRA or INACDUTRA 
is not appropriate.

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  See Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).  Service department records are binding on 
VA for purposes of establishing service in the U.S. Armed 
Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. § 3.203 (2008), limiting the type of evidence 
accepted to verify service dates.  

Service Connection based on period of active service from 
November 1980 to November 1983

The Veteran has asserted that she is entitled to service 
connection on two different bases.  First, she contends that 
she is entitled to service connection due to knee injuries 
that occurred during her period of active service from 
November 1980 to November 1983.  In the alternative, she also 
asserts that she is entitled to service connection for a 
bilateral knee condition due to knee injuries that she 
incurred during her Reserves service which included periods 
of INACDUTRA and ACDUTRA.  As a result, for the sake of 
clarity, the Board will first address the Veteran's 
contentions regarding entitlement to service connection for a 
bilateral knee condition due to her period of active service 
from November 1980 to November 1983. 

During the March 2007 hearing, the Veteran testified that she 
experienced grinding in her knee during active service and 
that she developed tendonitis in her ankles.  She stated that 
she got a cast on her left leg for the tendonitis and after a 
month or two of wearing the cast; she started having problems 
with her knee.  

The medical evidence of record clearly shows that the Veteran 
has a current disability.  The VA treatment records reveal 
that there are minimal arthritic changes in the medial 
compartment of each knee.  The April 2008 VA examination 
report also reveals a diagnosis of degenerative joint 
disease.  

The service treatment records are negative for any notation, 
documentation, or complaints of a right knee condition.  
However, the November 1981 service treatment record shows 
that the Veteran reported that she hurt her knee yesterday.  
The record shows a notation of a left knee sprain.  The 
subsequent service treatment records do not reveal any 
further documentation, notations, or treatment for the left 
knee or right knee.  

Following separation from active service, there is no mention 
of any knee condition until the 1990s, more than 10 years 
after separation from service.  Indeed, the June 1986 
enlistment examination report reveals that the Veteran's 
lower extremities were clinically evaluated as normal.  The 
July 1990 examination report also shows that the Veteran's 
lower extremities were clinically evaluated as normal.  The 
July 1990 report of medical history reveals that the Veteran 
checked no as to having experienced a trick or locked knee.  
This 10 year lapse in complaints of knee pain and lack of 
medical treatment tends to weigh against the alleged 
chronicity of the Veteran's bilateral knee condition.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

Furthermore, there is no medical evidence relating the 
Veteran's current bilateral knee condition to her period of 
active service.  The Veteran was afforded a VA examination in 
April 2008.  The examiner reviewed the claims file including 
the service treatment records.  The examiner stated that the 
Veteran repeatedly complained of a grinding sensation while 
still in service and the Veteran also suffered injuries to 
both knees, although mild to moderate in nature.  The 
examiner opined that it was less likely that the current 
degenerative joint disease of the knees was present in the 
1980s given that the enlistment physical examination from 
1990 stated no problems with the knees.  The Board affords 
great probative value to the VA examiner's opinion as he 
reviewed the claims file, took into account the Veteran's 
statements and clinical history, and provided an opinion with 
a supporting rationale.  Further, there is no medical opinion 
to the contrary.    

Consideration has been given to the Veteran's own contentions 
that she has been suffering from a chronic bilateral knee 
condition since her period of active service from November 
1980 to November 1983.  A layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  Unlike varicose veins under Barr and a 
dislocated shoulder under Jandreau, a disorder that was 
indicated in the medical record to exist years after service, 
or a finding that one disorder is related to another 
disorder, is not a condition capable of lay diagnosis.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In reviewing the record, the Board finds that the Veteran's 
lay statements are outweighed by the post-service treatment 
records.  The claims file is devoid of any records 
demonstrating continued complaints or treatment for a 
bilateral knee condition for more than 10 years following 
separation from active service.  Further, the April 2008 VA 
examiner considered the Veteran's statements relating her 
current bilateral knee condition to active service yet 
rendered a negative nexus opinion.   

Lastly, the Board notes that where a Veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  
The first diagnosis of arthritis of the knees is noted more 
than 10 years after the Veteran's separation from active 
service.  Therefore, service connection on a presumptive 
basis is not warranted.

In light of the above, the Board finds that the preponderance 
of the evidence weighs against service connection for a 
bilateral knee condition as a result of the Veteran's period 
of active military service.   

Service connection based on Reserves Service to include 
ACDUTRA and INACDUTRA

The Veteran has also contended that her current bilateral 
knee condition is related to her Reserves service to include 
periods of INACDUTRA and ACDUTRA.      

In regard to the right knee, the Reserves service records 
reveal that the Veteran suffered an injury to the right knee.  
A May 1995 emergency care and treatment medical record shows 
that the Veteran complained of right knee pain for the past 
24 hours.  She reported a long standing right knee injury and 
being seen by a civilian physician.  The record shows that 
the Veteran stepped into a hole and injured her knee.  She 
reported a history of chronic right knee pain with an acute 
exacerbation when she stepped into a hole.  An assessment of 
mild right knee sprain, chronic acute exacerbation was noted.  

As stated previously, service connection is warranted for a 
period of ACDUTRA during which the individual was disabled 
from a disease or injury incurred in the line of duty and 
service connection is warranted for any period of INACTURA 
during which the individual was disabled from an injury 
incurred in the line of duty.  See 38 U.S.C.A. § 101(21), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2008).  However, the 
service personnel records including orders for duty do not 
show that the Veteran served ACDUTRA in May 1995.  A May 1995 
order shows that the Veteran was ordered to report to ACDUTRA 
on June 4, 1995 for 10 days.  The order reveals that the 
Veteran had 0 Annual training days and would acrue 10 
training days when the June 1995 training was completed.  In 
a June 1995 order, the Veteran was ordered to report for 
annual training for 3 days on July 7, 1995.  The order shows 
that the Veteran would acrue 3 annual training days upon 
completion and that she currently had 10 training days (from 
her training in June 1995).  Consequently, the orders 
indicate that the Veteran did not complete ACDUTRA during the 
month of May 1995.  Thus, the record shows, at the most, that 
the Veteran was serving INACDUTRA when she sustained a right 
knee injury.   

In essence, the Veteran contends that her current right knee 
condition is related to the May 1995 injury that was incurred 
during INACDUTRA and, alternatively, if her condition pre-
existed this period of INACDUTRA, it was aggravated by such 
service.  

With respect to aggravation, the Board notes that the 
evidentiary presumption of aggravation is not for application 
because the Veteran's claim is based on a period of 
INACDUTRA.  Biggins  v. Derwinski, 1 Vet. App. 474, 477-78 
(1991), see generally Paulson v. Brown, 7 Vet. App. 466, 470-
71 (1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period).  Therefore, the evidentiary burden is on the Veteran 
to show that she became disabled from an injury that 
aggravated a pre-existing right knee condition.  First, there 
is no medical evidence that shows a pre-existing right knee 
condition.  Indeed, the previous examination reports (see 
July 1990 enlistment examination report) do not reveal any 
documentation, notations, or diagnoses related to the right 
knee.  Even if the Veteran had a pre-existing right knee 
condition, there is no medical evidence or opinion that 
supports a theory that a pre-existing right knee condition 
was aggravated (i.e., permanently worsened) as a result of 
the May 1995 injury.  Indeed, the May 1995 emergency care and 
treatment record notes a mild right knee sprain and an 
"acute" exacerbation of a long-standing right knee 
condition.  "Acute" is defined as "having a short and 
relatively severe course."  See Dorland's Illustrated 
Medical Dictionary, 31st edition, p. 25.  Further, the 
private treatment records dated in 1995 following the May 
1995 injury show that the Veteran's x-rays were normal and 
there is no indication that the Veteran sought any follow-up 
treatment or complained of any persisting right knee pain 
through 1998.  See private treatment records.  Therefore, the 
evidence does not indicate that any pre-existing right knee 
condition was permanently worsened by the May 1995 injury 
and, consequently, service connection on the basis of 
aggravation is not warranted.  

Turning to the elements of direct service connection, the 
evidence demonstrates that the Veteran has a current 
disability of the right knee and incurred a mild right knee 
sprain in May 1995 during a period of INACDUTRA.  To resolve 
the question of etiology, the Veteran was afforded a VA 
examination in April 2008.  The examiner opined that given 
the history and injuries, it was at least as likely as not 
that the current degenerative joint disease of the knees had 
its onset while still on active duty, most likely in the mid-
1990s.  While the Board appreciates the examiner's medical 
opinion, the examiner provided his opinion on the mistaken 
assumption that the Veteran was on active duty when the May 
1995 injury occurred.  As stated several times above, the 
Veteran was not on active duty when her right knee injury 
occurred.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  While the examiner is qualified to opine as to 
matters of medical etiology, the Board is bound by the VA 
regulations which provide that a Veteran must be "disabled" 
at the time of the injury that occurred during a period of 
INACDUTRA.  38 C.F.R. § 3.6(a), (d) (2008).  The above-cited 
treatment records do not suggest that the Veteran was 
disabled at the time of the injury and there is no evidence 
that the Veteran received follow-up treatment or voiced 
continuing complaints after the May 1995 injury.  Therefore, 
the Board finds that the Veteran was not disabled at the time 
of the May 1995 injury and, consequently, service connection 
is not warranted.  

With respect to the left knee, the Board notes that there is 
some evidence that suggests that the Veteran had a long-
standing left knee condition as indicated by the 1998 private 
treatment record.  See October 1998 private treatment record.  
However, even if the Veteran had a pre-existing left knee 
condition, there is no evidence to indicate that the 
Veteran's left knee condition was aggravated (i.e. 
permanently worsened) by an in-service injury or disease.  
Although the Reserves service records show that the Veteran 
was placed on limited profile on February 21, 1999 due to 
left knee pain, there is no record of any injury or disease 
that occurred during a verified period of ACDUTRA or an 
injury incurred during INACDUTRA.  In addition, there is no 
medical evidence that suggests that the Veteran's left knee 
was permanently worsened by active service.  Therefore, 
service connection on the basis of aggravation is not 
warranted.    

Turning to the issue of direct service connection, as stated 
above, the Veteran has a current disability of the left knee.  
However, the Reserves records do not indicate that the 
Veteran's current left knee condition is related to any 
period of ACDUTRA or INACDUTRA.  As explained previously, the 
Reserves records demonstrate that the Veteran was placed on 
limited profile in February 1999 due to left knee pain.  
Further, the February 1999 examination report shows that the 
Veteran reported grinding in her left knee, although the 
Veteran's lower extremities were clinically evaluated as 
normal.  Despite the evidence of left knee pain and grinding, 
the Reserves records do not show that the Veteran was serving 
ACDUTRA or INACDUTRA when the complaints of left knee pain 
and grinding were documented.  Again, to warrant service 
connection, the Veteran must have been disabled from an 
injury or disease that was incurred during ACDUTRA or 
disabled from an injury incurred during INACDUTRA.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993); VAOPGCPREC 86-
90.  In light of the above evidence, the Board finds that 
service connection is not warranted because there is no 
documentation of an injury or disease involving the left knee 
during a verified period of ACDUTRA or INACDUTRA.  Lastly, 
the Board recognizes that the April 2008 VA examiner related 
the Veteran's current degenerative disease of the knees to 
the mid-1990s, however, the examiner was not aware that the 
Veteran was not serving active duty at that time.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  There is no medical 
evidence of record that relates the Veteran's current left 
knee condition to any period of ACDUTRA or INACDUTRA.  As 
such, the Veteran's claim must fail.   

The Board recognizes the Veteran's contention that she 
injured both her knees during her time in the Reserves and 
the opinion of C.H. in a March 2007 memorandum.  Although the 
Veteran and C.H. might sincerely believe that the Veteran's 
bilateral knee condition was incurred in or aggravated during 
a period of ACDUTRA, they are not competent to make such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, any statements by the Veteran and C.H. regarding 
such etiology or onset do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  As noted above, the Board is bound by the VA 
regulations and the evidence of record does not indicate that 
the Veteran's bilateral knee condition was incurred or 
aggravated during a period of ACDUTRA or INACDUTRA.  













	(CONTINUED ON NEXT PAGE)

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue. However, in this case, the preponderance of 
the evidence is against the Veteran's claim and that doctrine 
is not applicable.  Gilbert v. Derwinski,  1 Vet. App. 49 
(1990).  Accordingly, the Veteran's claim of entitlement to 
service connection for a bilateral knee condition is denied.


ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


